DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on October 19, 2021.  Claim 1 has been amended.  Applicant’s arguments have been fully considered.  Claims 1-3 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 1-3 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “A light distribution control apparatus for vehicle comprising: when a request for lane change to a target lane adjacent to said own lane occurs under a situation where said own vehicle is travelling on said own lane, lighten a predetermined second region using said irradiating apparatus, said second region including a region-at-a-lane- change-side positioned at said target lane side with respect to said first region and a reduced region which is a region where said first region is reduced to a region near said own vehicle as well as control said irradiating apparatus in such a manner that illuminance in said reduced region becomes less than or equal to illuminance in said reduced region before said request for lane change occurs.” in combination with the remaining claimed limitations as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
                 Sawada, (US 2018/0038568 A1);
                 Horii et al., (US 2002/0036901 A1);
                 Miller et al., (US 2004/0114379 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/JIANZI CHEN/
Examiner, Art Unit 2844